Case 19-60383-jwc        Doc 36        Filed 04/02/20 Entered 04/02/20 08:53:24            Desc Main
                                       Document      Page 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                               )
                                                      )   CASE NO. 19-60383-JWC
 JONATHAN STEPHON SMITH, JR.,                         )
                                                      )   CHAPTER 13
          Debtor.                                     )

                    POST-CONFIRMATION MODIFICATION OF PLAN
                           AND REQUEST FOR APPROVAL

       Debtor proposes to modify the confirmed Chapter 13 plan in this case as set forth below
and requests that this modification be approved.

                                    MODIFICATION OF PLAN

      The Debtor needs to lower his plan payment to accommodate an increase in living
expenses.

      Debtor hereby modifies the Chapter 13 Plan, which was confirmed by order of this Court
September 17, 2019, as follows:

        Paragraph 2 of the Plan is modified to delete:
The debtor(s) will pay $150.00 per month for the applicable commitment period. If the applicable
commitment period is 36 months, additional Regular Payments will be made to the extent necessary to
make the payments to creditors specified in this plan, not to exceed 60 months unless the Bankruptcy
Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the
expiration of the applicable commitment period, no further Regular Payments will be made.
      Check if applicable.
       The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not
           be completed or reproduced. Insert additional lines as needed for more changes.):
        Beginning on         The Regular Payment           For the following reason (insert reason for change):
        (insert date):       amount will change to
                             (insert amount):

       February, 2020        $350.00    per   month       lease ends


        Paragraph 2 of the Plan is modified to add:

The debtor(s) will pay $162.00 per month for the applicable commitment period. If the applicable
commitment period is 36 months, additional Regular Payments will be made to the extent necessary to
make the payments to creditors specified in this plan, not to exceed 60 months unless the Bankruptcy
Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the
expiration of the applicable commitment period, no further Regular Payments will be made.
      Check if applicable.
       The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not
           be completed or reproduced. Insert additional lines as needed for more changes.):
Case 19-60383-jwc      Doc 36   Filed 04/02/20 Entered 04/02/20 08:53:24   Desc Main
                                Document      Page 2 of 7


Dated: April 1, 2020                           /s/
                                        Jonathan S. Smith, Jr.

                                               /s/
                                        Teresa Stephens
                                        GA Bar No. 679464
                                        Attorney for the Debtor
                                        BERRY & ASSOCIATES
                                        2751 Buford Highway, Suite 600
                                        Atlanta, GA 30324
                                        (404) 235-3300
Case 19-60383-jwc       Doc 36     Filed 04/02/20 Entered 04/02/20 08:53:24             Desc Main
                                   Document      Page 3 of 7



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                           )
                                                  )   CASE NO. 19-60383-JWC
 JONATHAN STEPHON SMITH, JR.,                     )
                                                  )   CHAPTER 13
          Debtor.                                 )

           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
               DEADLINE FOR FILING WRITTEN OBJECTIONS AND
            HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

       To: Creditors and Other Parties in Interest

        PLEASE TAKE NOTICE that Debtor has filed a proposed modification to the
confirmed plan in this case, a copy of which modifications you are receiving with this Notice of
have recently received by mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy
Procedure, any creditor or other party in interest opposing this proposed Modification must file
that objection in writing with the Court on or before the following deadline.

        DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on
which this proposed Modification was filed. The proposed modification was filed on April 1,
2020. If the twenty-fourth day after the date of filing falls on a week-end or holiday, the deadline
is extended to the next business day.

       PLACE OF FILING:               Clerk, United States Bankruptcy Court
                                      Room 1340 United States Courthouse
                                      Richard B. Russell Building
                                      75 Ted Turner Dr., SW
                                      Atlanta, Georgia 30303-3367

If you mail an objection to the Court for filing, you must mail it early enough so the Court will
receive it on or before the deadline stated above.

You must also serve a copy on the undersigned at the address stated below and on the Debtor at:

                                       Jonathan S. Smith Jr.
                                     343 Jackson Street, Apt D
                                        Buford GA 30518

        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification
is timely filed, the Court will hold a hearing on the modification on May 12, 2020, at 2:30 pm in
Courtroom 1203, U.S. Courthouse, 75 Ted Turner Dr., Atlanta, Georgia. If no objection is
Case 19-60383-jwc      Doc 36   Filed 04/02/20 Entered 04/02/20 08:53:24        Desc Main
                                Document      Page 4 of 7


timely filed, the Court may approve the proposed modification without further notice or
hearing.

***Given the current public health crisis, hearings may be telephonic only. Please check
the “Important Information Regarding Court Operations During COVID-19 Outbreak”
tab at the top of the GANB Website (www.ganb.uscourts.gov) prior to the hearing for
instructions on whether to appear in person or by phone.


Dated: April 1, 2020                            /s/
                                         Jonathan S. Smith, Jr.

                                                /s/
                                         Teresa Stephens
                                         GA Bar No. 679464
                                         Attorney for the Debtor
                                         BERRY & ASSOCIATES
                                         2751 Buford Highway, Suite 600
                                         Atlanta, GA 30324
                                         (404) 235-3300
Case 19-60383-jwc       Doc 36     Filed 04/02/20 Entered 04/02/20 08:53:24             Desc Main
                                   Document      Page 5 of 7


                                 CERTIFICATE OF SERVICE

        This is to certify under penalty of perjury that I am over the age of 18 and that on this day
I served the following parties with a copy of the attached pleadings by placing true copies of same
in the United States Mail with adequate postage affixed to ensure delivery, addressed to:

                                        Nancy J. Whaley
                                       Chapter 13 Trustee
                               303 Peachtree Center Ave, Suite 120
                                       Atlanta GA 30303

                                       Jonathan S. Smith Jr.
                                     343 Jackson Street, Apt D
                                        Buford GA 30518

                     (Plus to all creditors on attached Creditor Mailing Matrix)


       This the 1st day of April, 2020.


                                                     /s/
                                                Teresa Stephens
                                                GA Bar No. 679464
                                                Attorney for the Debtor
BERRY & ASSOCIATES
2751 Buford Highway, Suite 600
Atlanta, GA 30324
(404) 235-3300
Label Matrix forCase     19-60383-jwc
                  local noticing               Doc 36    Filed
                                                    Matthew      04/02/20
                                                            Thomas Berry        Entered 04/02/20 08:53:24
                                                                                                  Capital One Desc Main
113E-1                                                   Document           Page
                                                    Matthew T. Berry & Associates  6 of 7         Attn: Bankruptcy
Case 19-60383-jwc                                    Suite 600                                            PO Box 30285
Northern District of Georgia                         2751 Buford Highway, NE                              Salt Lake City, UT 84130-0285
Atlanta                                              Atlanta, GA 30324-5457
Wed Apr 1 09:35:54 EDT 2020
Capital One Bank (USA), N.A.                         Capital One Bank (USA), N.A.                         Eagle Creek Apartments
by American InfoSource as agent                      by American InfoSource as agent                      4280 S Lee Street G1
4515 N Santa Fe Ave                                  PO Box 71083                                         Buford GA 30518-6007
Oklahoma City OK 73118-7901                          Charlotte, NC 28272-1083


Gregory M. Eells                                     Experian Utility Self                                Impact Receivables Management
Eells Law Group, LLC                                 Po Box 4500                                          Attn: Bankruptcy
P. O. Box 870195                                     Allen, TX 75013-1311                                 11104 W Airport Blvd
Stone Mountain, GA 30087-0005                                                                             Stafford, TX 77477-3035


(p)JEFFERSON CAPITAL SYSTEMS LLC                     (p)LENDMARK FINANCIAL SERVICES                       Lendmark Financial Services, LLC
PO BOX 7999                                          2118 USHER ST                                        911 Market Place Blvd, Ste 12
SAINT CLOUD MN 56302-7999                            COVINGTON GA 30014-2434                              Cumming GA 30041-7938



Moneylion                                            Reg Fin 1108                                         Regional Management Corporation
Attn: Bankruptcy Dept                                755 Lawrenceville Suwanee Rd                         979 Batesville Road, Suite B
P.O. Box 1547                                        Lawrenceville, GA 30043-7346                         Greer, SC 29651-6819
Sandy, UT 84091-1547


Regions Bank                                         Rent-A-Center                                        Susan H. Senay
1900 Fifth Ave N                                     5501 Headquarters Dr                                 Matthew T. Berry & Associates
Birmingham, AL 35203-2670                            Plano TX 75024-5845                                  Suite 600
                                                                                                          2751 Buford Highway NE
                                                                                                          Atlanta, GA 30324-5457

Jonathan Stephon Smith Jr.                           Snap On Crdt                                         Teresa R. Stephens
343 Jackson Street Apt D                             950 Technology Way                                   Matthew T. Berry & Associates
Buford, GA 30518-2775                                Suite 301                                            Suite 600
                                                     Libertyville, IL 60048-5339                          2751 Buford Highway NE
                                                                                                          Atlanta, GA 30324-5457

Western Shamrock Corporation                         Nancy J. Whaley                                      World Acceptance Corp
801 South Abe Street                                 Nancy J. Whaley, Standing Ch. 13 Trustee             Attn: Bankruptcy
San Angelo, TX 76903-6735                            303 Peachtree Center Avenue                          POB 6429 108 Frederick St
                                                     Suite 120, Suntrust Garden Plaza                     Greenville, SC 29607-2532
                                                     Atlanta, GA 30303-1216

World Finance Corp. c/o World Acceptance Cor         World Finance Corporation
Attn: Bankruptcy Processing Center                   World Acceptance Corporation
PO Box 6429                                          Bankruptcy Processing Center
Greenville, SC 29606-6429                            P.O. Box 6429
                                                     Greenville, SC 29606-6429



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
JEFFERSON CAPITALCase
                  SYSTEMS19-60383-jwc
                          LLC                Doc 36    Filed 04/02/20
                                                  (d)Jefferson Capital SystemsEntered
                                                                               LLC       04/02/20 08:53:24       Desc
                                                                                                   Lendmark Financial    Main LLC
                                                                                                                      Services,
PO Box 7999                                            Document
                                                  PO Box 7999             Page     7 of 7          2118 Usher St
St Cloud MN 56302                                    St Cloud, MN 56302-9617                              Covington, GA 30014




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Lendmark Financial Services, LLC                  End of Label Matrix
                                                     Mailable recipients    25
                                                     Bypassed recipients     1
                                                     Total                  26
